Citation Nr: 0202848	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  00-18 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

(The issues of entitlement to service connection for a skin 
disorder and a bilateral eye disorder as residuals of 
chemical exposure will be the subject of a later decision by 
the Board.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a May 1997 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs.  The veteran has perfected his appeal with respect 
to claims for service connection for an acquired psychiatric 
disorder, to include PTSD, and service connection for a skin 
disorder as a residual of chemical exposure.  In September 
2001, the veteran and his spouse appeared and testified at a 
personal hearing in Washington, D.C., before C. W. Symanski, 
who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing.  See 
38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that it is undertaking additional development 
of the issues of service connection for a skin disorder and a 
bilateral eye disorder as a residual of chemical exposure 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  
When the development has been completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. at 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the response to the notice, the Board will prepare 
a separate decision addressing these issues. 



FINDING OF FACT

The veteran's PTSD stems from his exposure to non-combat 
stressors during his wartime service as a decontamination 
specialist.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. §§ 3.304, 4.125 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD stems from his exposure to 
traumatic and life threatening events while serving as a 
decontamination specialist in service.  According to his 
testimony and statements of record, he served in a small 
"Chemical Corps" unit involved in transporting chemical, 
biological and land mine weapons both stateside and to 
overseas countries during the Vietnam War, to include Korea, 
Thailand, Loas and Japan.  He flew on Air Force C-141 and C-
5's which often landed on corrugated landing strips.  His 
unit was also responsible for responding to chemical 
accidents.  He asserts that the following stressors support 
his PTSD diagnosis:

1) he reports exposure to nerve gas leakage 
during decontamination activities near 
Clinton, Indiana;

2) in approximately November 1967, he was 
aboard a cargo plane enroute to Nakhon 
Pathon, Thailand when the flight had to be 
aborted due to unstable ammunition;

3) he was aboard a cargo plane loaded with 
ammunition which made an emergency landing at 
Hickham Air Force Base in Hawaii due to 
engine failure;

4) he stood guard to a derailed railroad 
boxcar which contained volatile chemicals 
near Lincoln, Nebraska.

The veteran worked as a chemist with Morton Salt for two 
years prior to entering active service.  His service 
personnel records confirm that he served as chemical 
operations apprentice with the Technical Escort Unit at 
Edgars Arsenal, Maryland and the Newport Army Ammunitions 
Plant until July 1967.  Thereafter, he served as a 
decontamination specialist with the Escort and Disposal 
Detachment stationed at the Newport Army Ammunition Plant.  
He reported a history of nervous trouble in high school on 
his May 1967 physical examination, but his service medical 
records are otherwise negative for complaint, treatment, 
manifestation or diagnosis of an acquired psychiatric 
disorder.  

Post-service, the veteran first sought psychiatric treatment 
with Walter W. Skinner, Ed. D., in December 1996.  At that 
time, he reported the onset of emotional difficulties 
precipitated by a work-related incident.  He also related his 
history of serving as a chemical/biological explosive expert 
in service where he delivered dangerous chemicals to combat 
areas during the Vietnam War.  Dr. Skinner observed that the 
veteran manifested emotional difficulties related to him 
being thrust in and out of warfare areas while delivering 
weapons.  Dr. Skinner then offered a diagnosis of PTSD 
"secondary to Vietnam and precipitated by some event within 
the work place and seeming to be non-defined."  The veteran 
was also given diagnoses of depression and obsessive 
compulsive disorder.

On VA PTSD examination, dated in May 1997, the veteran 
further described escorting ammunition and biological weapons 
to Vietnam and Korea during the Vietnam War.  He also 
reported witnessing injured and dead bodies, being shot at, 
witnessing an aircraft blown-up while refueling and planting 
mines.  He also recalled escorting a friend, who died in 
Vietnam, to stateside and attending his funeral.  The VA 
examiner found that these reported stressors supported a PTSD 
diagnosis.

The veteran underwent another VA PTSD examination in August 
1998.  At this time, his claims folder was reviewed, and he 
underwent extensive psychological testing.  He reported 
feeling terror while performing many of his missions 
escorting explosives, and related three particular incidents 
which involved life-threatening events with the ammunition.  
He was given a diagnosis of PTSD with his "exposure to war" 
identified as a supporting stressor.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 381-82 (1998) (an Axis IV assessment 
under the Diagnostic and Statistical Manual of Mental 
Disorders represents a 'etiologically significant 
psychosocial stressor').  

In a letter received in September 1999, the veteran clarified 
that he did not escort his friend home from Vietnam upon his 
death.  He did, however, attend the funeral and meet with the 
family.  He also identified a Lieutenant and Sergeant who 
could corroborate the train car incident in Lincoln, 
Nebraska.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  The claimant bears 
the burden to present and support a claim of benefits.  38 
U.S.C.A. § 5107(a) (West Supp. 2001).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2001), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2001).  

In this case, the veteran has been diagnosed with PTSD by 
both private and VA examiners.  His VA PTSD diagnosis is 
based upon person-to-person interview, review of his claims 
folder and extensive psychological testing.  There is no 
dispute that his PTSD diagnosis conforms to the DSM-IV 
criteria.  Furthermore, the stressors found productive of 
PTSD have been the claimed life-threatening events which 
occurred in Clinton, Indiana; Nathon Pathon, Thailand; and 
Lincoln, Nebraska.  Thus, the dispositive issue on appeal is 
whether the veteran has provided credible supporting evidence 
that these claimed in-service stressors occurred.

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines v. West, 11 Vet. App. 353 (1998).  
However, the Court has held that the regulatory requirement 
for "credible supporting evidence" means that a claimant's 
testimony, or the medical opinion based upon post-service 
examination, alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).

In an effort to verify the veteran's stressors, the RO 
contacted the U.S. Army Center for Health Promotion and 
Preventative Medicine (USACHPPM).  In December 1999, USACHPPM 
informed the RO that their mission was primarily for 
assessing occupational exposure to ionizing radiation, and 
that the foremost authorities for investigating cases of 
chemical exposure included the U.S. Army Chemical School at 
Fort McClellan, Alabama and the U.S. Army Soldier and 
Biological Chemical Command at Aberdeen Proving Ground, 
Maryland.  The RO has not contacted these entities for 
verification purposes.  As addressed below, the Board finds 
that further efforts to verify the veteran's claimed 
stressors are not necessary as these stressors are supported 
by sufficient, credible evidence.

The evidence of record clearly documents that the veteran 
received chemical school training and served as 
decontamination specialist in service.  His duty descriptions 
of transporting chemical, biological and land mine weapons 
are consistent with his assignment to the Escort and Disposal 
Detachment stationed at the Newport Army Ammunition Plant.  
His escort of ammunition by train and cargo plane 
transportation is also consistent with his unit assignment.  
His testimony before the undersigned in September 2001 was 
both credible and consistent with his previous statements of 
record.  To the extent any doubt exists as to whether his 
claimed non-combat stressors occurred, the Board resolves 
reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  Accordingly, the Board finds 
that the veteran's PTSD stems from his exposure to non-combat 
stressors during his wartime service as a decontamination 
specialist.  The claim for service connection for PTSD, 
therefore, is granted.


ORDER

Service connection for PTSD is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

